          Case 4:20-cv-00507-KGB Document 3 Filed 01/27/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

JOY YYUVONE HEIDELBERGER                                                         PLAINTIFF

v.                               Case No. 4:20-cv-00507-KGB

LLOYD & MCDANIEL PLC and
PORTFOLIO RECOVERY ASSOCIATES LLC                                             DEFENDANTS

                                            ORDER

       Before the Court is plaintiff Joy Yyuvone Heidelberger’s motion to dismiss with prejudice

(Dkt. No. 2). The Court interprets Ms. Heidelberger’s motion as a motion for voluntary dismissal

under Federal Rule of Civil Procedure 41(a)(2). For good cause shown, the Court grants Ms.

Heidelberger’s voluntary motion to dismiss (Dkt. No. 2). The Court dismisses with prejudice Ms.

Heidelberger’s claims.

       It is so ordered this 27th day of January, 2021.

                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
